Judgment (termed an order), Supreme Court, New York County, entered on June 30, 1975, unanimously affirmed, without costs and without disbursements. The application of the petitioner-respondent corporation for a stay of the arbitration demanded by the respondent-appellant was granted, and respondent-appellant’s cross motion to dismiss the petition was denied. The appellant was an employee of the corporation, by written agreement to serve as chairman of its board of directors. Arbitration was provided for in the employment agreement at the option of the employee. While the present state of the law allows deviation to some extent from the requirement of mutuality of obligation with respect to the right of arbitration (see Matter of Riccardi [Modem Silver Linen Supply Co.] 36 NY2d 945; Kessner & Rabinowitz v Winchester Textiles, 46 AD2d 239) the option cannot be completely unilateral. (Matter of Firedoor Corp. of Amer. v R. K. & A. Jones, 47 AD2d 878; Matter of Kaye Knitting Mills [Prime Yam Co.], 37 AD2d 951; Hull Dye & Print Works v Riegel Textile Corp., 37 AD2d 946.) Although the facts in this case lend themselves to a determination permitting arbitration at the option of the employee, on constraint we must affirm the determination at Special Term. Concur—Stevens, P. J., Kupferman, Murphy, Tilzer and Nunez, JJ.